           Case 1:18-cv-01636-TSC Document 32 Filed 03/07/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                             )
COUNCIL OF PARENT ATTORNEYS  )
AND ADVOCATES, INC.,         )
                             )
        Plaintiff,           )
                             )
    v.                       )                    Civil Action No. 18-cv-1636 (TSC)
                             )
                             )
ELIZABETH (BETSY) DEVOS,     )
SECRETARY OF EDUCATION;      )
JOHNNY W. COLLET, ASSISTANT  )
SECRETARY FOR SPECIAL        )
EDUCATION AND REHABILITATIVE )
SERVICES; U.S. DEPARTMENT OF )
EDUCATION,                   )
                             )
        Defendants.          )
                             )


                                           ORDER
        Upon consideration of Defendants’ Motion to Dismiss, ECF No. 14, Plaintiff’s Motion

for Summary Judgment, ECF No. 16, and Defendants’ Motion for Summary Judgment, ECF No.

22, and for the reasons set forth in the court’s Memorandum Opinion dated March 7, 2019, ECF

No. 31, it is hereby

        ORDERED that Defendants’ Motion to Dismiss, ECF No. 14, is DENIED. It is further

        ORDERED that Plaintiff’s Motion for Summary Judgment, ECF No. 16, is GRANTED.

It is further

        ORDERED that Defendants’ Motion for Summary Judgment, ECF No. 22, is DENIED.

It is further


                                         Page 1 of 2
         Case 1:18-cv-01636-TSC Document 32 Filed 03/07/19 Page 2 of 2



       ORDERED that the Final 2018 “Delay Regulation,” Assistance to States for the

Education of Children With Disabilities; Preschool Grants for Children With Disabilities, 83

Fed. Reg. 31306 (July 3, 2018) is VACATED.



Date: March 7, 2019


                                            Tanya S. Chutkan
                                            TANYA S. CHUTKAN
                                            United States District Judge




                                          Page 2 of 2
